Achor, J.
— This case comes to us on petition to transfer from the Appellate Court, under Rule 2-23 of this court. See White v. Lane (1963), 192 N. E. 2d 481.
The action herein is predicated upon a claim filed by Marcella Lane for personal services performed by her for Flossie White and John J. White, deceased, at the request of Mr. White. A trial by jury resulted in a verdict for $5,000.
For the purpose of trial, this case was consolidated with the cases of White v. Sloss and White v. Crow, which cases have been immediately heretofore considered by this court on appeal. White v. Sloss (1964), 198 N. E. 219; White v. Crow (1964), 198 N. E. 2d 222. Each of the errors presented herein asserted by appel*289lants was presented and considered adversely to the appellants in said preceding cases.
Judgement is therefore affirmed.
Landis, C. J., Arterburn and Myers, JJ., concur. Jackson, J., dissents without opinion.
Note. — Reported in 198 N. E. 2d 228.